Case 4:19-cr-00641 Document1 Filed on 09/04/19 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION

UNITED STATES OF AMERICA § CRIMINAL NO. 4:)4cr G Sf

§
V. §

§ Sonne’ crate S Courts
NATASHA HUDGEONS § Fj eet of Tex,

CRIMINAL INFORMATION David J. Biaciey Ci
> Lilerk of Cou '
The United States Attorney charges:
COUNT ONE

Embezzlement from a Federally Insured Financial Institution
(18 U.S.C. § 656)

From in or about December 2014, and continuing through in or about March
2019, in the Houston Division of the Southern District of Texas and elsewhere, the
defendant,

NATASHA HUDGEONS,

being an employee of Wells Fargo Bank, N.A., the deposits of which were then
insured by the Federal Deposit Insurance Corporation, with the intent to defraud
Wells Fargo Bank, N.A, did knowingly embezzle, abstract, purloin, and willfully
misapply funds entrusted to the care of Wells Fargo Bank, N.A, with a value in

excess of $1,000, to wit, the sum of approximately $63,500 in United States funds.
Case 4:19-cr-00641 Document1 Filed on 09/04/19 in TXSD Page 2 of 2

In violation of Title 18, United States Code, Section 656.

NOTICE OF CRIMINAL FORFEITURE
18 U.S.C. § 982(a)(2)(A)

Pursuant to Title 18, United States Code, Section 982(a)(2)(A), the United
States gives notice to defendant NATASHA HUDGEONS that in the event of
conviction of the offense charged in this Criminal Information, the United States
intends to seek forfeiture of any property constituting or derived from proceeds
obtained, directly or indirectly, as the result of such offense.

Money Judgment and Substitute Assets

The United States gives notice that it will seek a money judgment against
defendant. In the event that one or more conditions listed in Title 21, United States
Code, Section 853(p) exist, the United States will seek to forfeit any other property
of the defendant up to the amount of the money judgment.

RYAN K. PATRICK
United States Attorney

e
By: ‘

Belinda Beek
Assistant United States Attorney

 
